186 So. 2d 834 (1966)
George CARROLL, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 484.
District Court of Appeal of Florida. Fourth District.
May 26, 1966.
W.D. Frederick, Jr., Public Defender, and David Flaxer, Asst. Public Defender, Orlando, for appellant.
Earl Faircloth, Atty. Gen., Tallahassee, and Robert R. Crittenden, Asst. Atty. Gen., Lakeland, for appellee.
PER CURIAM.
George Carroll, Jr., filed his motion to vacate a prior judgment and sentence in which he alleged facts, which, if true, would entitle him to relief. The court conducted a full evidentiary hearing at which Carroll produced evidence generally substantiating his allegations. The state's evidence was almost totally and completely to the contrary. The court made specific and detailed findings of fact in which it determined that Carroll's alleged grounds for relief were not true and that the true facts were those revealed by the state's evidence. Carroll appeals contending that the court erred in denying him the relief he sought. In his argument he presents his evidence to us as if it could produce our reversal of the judgment. Appellant overlooks the many principles of law governing appellate courts which under these circumstances require that we affirm the judgment. On appeal every presumption is in favor of the correctness of the judgment of the trial *835 court. Where as here there are questions of controverted facts, the trial court who saw and heard the witnesses is the proper one to determine the credibility of the witnesses and the weight of the evidence. Its findings of the true facts has the quality of a jury verdict. Its judgment will be affirmed on appeal unless there is no substantial evidence to support its conclusions. We will not substitute our judgment on those matters for that of the trial court. On an appeal involving questions of fact the appellant undertakes a totally hopeless and futile procedure unless he comes to this court prepared to demonstrate that, after consideration of all the evidence, there is no substantial evidence to support the court's conclusions.
Affirmed.
SMITH, C.J., ANDREWS, J., and BARNS, PAUL D., Associate Judge, concur.